Citation Nr: 0823247	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft surgery, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION


The veteran served on active duty from August 1967 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. 

The Board denied the veteran's claim in a decision dated 
August 17, 2006. 
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In a March 2007 Order, the 
Court granted a Joint Motion for Remand which had been signed 
by representatives of the veteran and the Secretary of 
Veterans Affairs.  The Joint Motion will be discussed further 
below.

In August 2007, the Board remanded this case for additional 
evidentiary development.  This was accomplished, and in April 
2008 the VA Appeals Management Center (AMC) issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The veteran has atherosclerotic heart disease, which was 
initially diagnosed in 2001. 

2.  A preponderance of the competent medical evidence of 
record supports a conclusion that the veteran's 
atherosclerotic heart disease is not related to his military 
service.

3.  A preponderance of the competent medical evidence of 
record supports a conclusion that the veteran's 
atherosclerotic heart disease was not due to, nor was it 
aggravated by, his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. Atherosclerotic heart disease was not incurred in or 
aggravated by service, and may not be so presumed. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Atherosclerotic heart disease is not proximately due to 
or the result of, or aggravated by, the veteran's service-
connected diabetes mellitus. 38 C.F.R. § 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
heart disease.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initial matter - the Joint Motion for Remand

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

The Joint Motion for Remand will be discussed below.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

The Board's August 17, 2006 decision contained a lengthy 
discussion explaining how the VCAA had been complied with.  
See the Board's decision, pages 2-5.  
The Joint Motion for Remand, as adopted by the Court in its 
March 15, 2007 Order, found no fault with respect to VCAA 
notification or the Board's explanation of same.  The Joint 
Motion did, however, find a failure with respect to VA's duty 
to assist under 38 U.S.C.A. § 5103A.  Specifically, the Joint 
Motion stated:  " . . . on remand, the Board should obtain 
another medical opinion in order to address whether 
Appellant's atherosclerotic heart disease is proximately due 
to, the result of, or aggravated by his service-connected 
diabetes mellitus."  See the Joint Motion, page 3.  This 
will be addressed in the section immediately following, as 
well as in the Board's analysis.

The Board is confident that if the signatories had identified 
any additional VCAA problems, such would have surfaced in the 
Joint Motion for Remand so that any such deficiencies could 
be corrected.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  

The veteran was furnished further VCAA notice via a letter 
dated November 26, 2007, with a copy to his service 
organization.  In July 2007 and June 2008 presentations, the 
veteran's representative did not raise additional VCAA 
concerns.
 
Stegall concerns

As noted above, the Joint Motion, as adopted by the Court, 
called for a medical opinion as to the relationship between 
the veteran's service-connected diabetes mellitus and his 
atherosclerotic heart disease.  In August 2007, the Board 
remanded this case for precisely that purpose.  The Board's 
remand instructions were as follows:  

1. The veteran's VA claims folder should be provided to 
an physician, who should furnish an opinion concerning 
whether it is at least as likely as not that the 
veteran's cardiovascular disease is proximately due to, 
the result of, or aggravated by his service-connected 
diabetes mellitus. The examiner should specifically 
address whether there is additional disability resulting 
from the aggravation of the veteran's non-service- 
connected heart disease by his service- connected 
diabetes mellitus. The rationale for any opinion 
expressed should be set forth. A report should be 
prepared and associated with the veteran's VA claims 
folder.

2. Thereafter, the veteran's claim should be 
readjudicated. If the benefit sought remains denied, the 
veteran and his representative should be issued a 
supplemental statement of the case and afforded the 
appropriate opportunity to respond. Thereafter, the case 
should be returned to the Board, if otherwise in order.

In March 2008, a VA physician rendered an opinion as 
instructed.  In April 2008, the AMC readjudicated he 
veteran's claim via a SSOC.

The Board finds that the AMC has complied with the directives 
of the August 2007 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Pertinent law and regulations

Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matter - direct service connection

The Board's August 2006 decision denied the veteran's claim 
on both a direct and a secondary basis.  The Joint Motion for 
Remand addressed only the matter of secondary service 
connection.  The Board thus believes that the matter of 
direct service connection has been finally dealt with at the 
Court.  See Fugere, supra.
 However, because the veteran very recently again has raised 
the matter of direct service connection, the Board will 
briefly address it.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide in 
the alternative].

With respect to Hickson element (1), there is no question 
that the veteran currently has heart disease.

Concerning element (2), there is no indication of heart 
disease in service or for a number of years thereafter.  
Indeed, heart disease was evidently initially diagnosed in 
2001, three decades after service. 

For his part, the veteran has contended on several occasions 
that chest pains he experienced in service represented the 
onset of heart disease.  See, e.g., a letter from the veteran 
which was received by the Board in June 2008.  However, his 
in-service complaints of chest pain were ascribed, both in 
service and by a VA physician in June 2005, to 
costochondritis and anxiety, not heart disease.  Hickson 
element (2) is therefore not met..     

With respect to Hickson element (3), medical nexus, as 
alluded to above the June 2005 VA examiner specifically 
indicated that the veteran's currently diagnosed heart 
disease was not related to his military service.  There is no 
competent medical opinion to the contrary.  

To the extent that the veteran is attempting to relate his 
heart disease to his military service, it is well-settled 
that lay persons without medical training, such as the 
veteran, are not competent to render opinion on medical 
matters such as diagnosis and etiology or to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's contention carries no weight of 
probative value.

The veteran also contends that cardiovascular symptomatology 
began in service and continued thereafter.  A claim can still 
be substantiated if continuity of symptomatology is 
demonstrated after service. See 38 C.F.R. § 3.303(b).  
However, as has been discussed with element (2), there was no 
heart disability diagnosed in service or for decades 
thereafter.  Supporting medical evidence is required. 
See Voerth, supra [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  As has been discussed above, the veteran's opinion 
that chest pains he experienced over the years were due to 
heart disease rather than other causes is without probative 
value.  Continuity of symptomatology after service is 
therefore not demonstrated.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current left knee disability 
to service.  Hickson element (3) therefore has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for atherosclerotic heart disease on a direct 
basis.



Secondary service connection

Turning to the matter of secondary service connection, Wallin 
element (1), current disability, has been satisfied.  In 
addition, the veteran is service connected for diabetes 
mellitus, so element (2) is also met.

Turning to crucial element(3), medical nexus, as discussed 
above the Joint Motion, required the Board to consider the 
matter of whether the veteran's heart disease "is 
proximately due to, the result of, or aggravated by his 
service-connected diabetes mellitus."  The Board will 
proceed to do so.  

The only competent medical evidence in the veteran's favor is 
a letter signed by H.J.C., M.D., F.A.C.C..  In pertinent 
part, that letter reads simply: "It is my clinical opinion 
[that the veteran's] coronary artery disease is a 
complication of type II diabetes."  

The Board observes that both the United States Court of 
Appeals for the Federal Circuit and the Court have 
specifically rejected the "treating physician rule". 
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Evidence against the veteran's secondary service connection 
claim includes the reports of the June 2005 VA examining 
physician and the March 2008 VA reviewing physician.  

The June 2005 physician reviewed the medical records and 
physically examined the veteran.  The June 2005 examiner 
concluded that the veteran's heart disease was not caused by 
his service-connected diabetes mellitus.  The examiner's 
opinion was based on the fact that the veteran's heart 
disease predated the diabetes.  In addition, the June 2005 
examiner noted that the veteran's heart disease was related 
to [non service connected] hypertension as well as smoking.  

Pursuant to the instructions contained in the Joint Motion 
and the Board's August 2007 remand, in March 2008 a VA 
physician reviewed the veteran medical's records.  The March 
2008 reviewer concluded that the veteran's heart disease was 
not aggravated by the diabetes.  See Allen, supra.  The 
reviewer pointed to the fact that the heart disease was 
present before the diabetes, and indeed that the veteran had 
pacemaker surgery prior to the onset of diabetes.  The March 
2008 reviewer further stated that "[the veteran's] coronary 
artery disease was due to a long history of hypertension and 
cigarette smoking."

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). 
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment  See Obert 
v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the competent medical evidence in the veteran's 
favor amounts to the one sentence conclusion of Dr. H.J.C., 
quoted above.  No reasons were provided for that conclusion.  
This statement carries little weight of probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].

On the other hand, the two VA physicians obviously reviewed 
he veteran's entire medical history and provided reason for 
their opinions.  In particular, both VA physicians noted that 
clinical records showed that the veteran's heart disease 
Predated his diabetes.  In addition, both VA physicians 
observes that there were other factors, namely hypertension 
and smoking, which more likely accounted for the veteran's 
heart disease.  Because these opinions are based on a review 
of the veteran's medical records and because they provide 
cogent reasons for their conclusions, the Board accords them 
greater weight of probative value.

The Board again observes that any opinion by the veteran is 
without probative value.  See Espiritu, supra.

Thus, element (3) has not been met, and the veteran's 
secondary service connection claim fails on that basis.  This 
includes the matter of claimed aggravation of the 
atherosclerotic heart disease by the service-connected type 
II diabetes mellitus.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
atherosclerotic heart disease on both a direct and a 
secondary basis.  The benefit sought on appeal is therefore 
denied.




ORDER

Service connection for atherosclerotic heart disease is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


